Exhibit 10.1
 
 
Minn Shares Inc.
1624 Harmon Place, Suite 210
Minneapolis, MN 55403


May 15, 2014


The Globe Resources Group, LLC
8301 E 21st Street N, #420
Wichita, KS 67206-2936
Attn: Michael O’Shaughnessy, President
 
Re:           Extension of Letter Agreement


Dear Mr. O’Shaughnessy:


Reference is made to the Letter Agreement (the “Agreement”), dated May 13, 2014,
entered into by and between Minn Shares Inc., a Delaware corporation (the
“Company”) and The Globe Resources Group LLC (the “Purchaser”). Notwithstanding
anything to the contrary contained in the Agreement, the Company and the
Purchaser hereby agree that as of the date hereof (the “Effective Date”), the
Expiration Date (as defined in the Agreement) is hereby extended for an
additional period of thirty (30) calendar days (the “Extension”).


In connection with the foregoing, the Purchaser agrees to pay the Company no
later than five (5) business days following the Effective Date: (i) $15,000 for
a current payable and (ii) additional legal and administrative expenses
associated with the preparation of this Extension and the filing of a Current
Report on Form 8-K with the Securities and Exchange Commission within four (4)
business days following the Effective Date.


The parties acknowledge that the foregoing is for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged. In
all other respects the Agreement remains unmodified and in full force and
effect.
 

  Sincerely,


MINN SHARES INC.



By:/s/ Richard Gilbert                    
     Richard Gilbert
     President

 
ACCEPTED AND AGREED AS OF
THE DATE WRITTEN ABOVE:


THE GLOBE RESOURCES GROUP, LLC
 
By:/s/ Michael O’Shaughnessy
     Michael O’Shaughnessy
     President

